Citation Nr: 0402268	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-05 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUES

1.  Entitlement to nonservice-connected death pension.

2.  Entitlement to accrued benefits.  




ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The appellant is the surviving spouse of a Philippine veteran 
who had military service with the recognized guerillas from 
November 1941 to January 1943 (and with the Regular 
Philippine Army from July 1945 to June 1946), but he was 
enlisted pursuant to Public Law 190, 38 U.S.C.A. § 107(a).  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant's 
claims for nonservice-connected pension benefits, service 
connection for cause of the veteran's death, and for accrued 
benefits on the basis that her husband did not have the 
requisite military service to establish her eligibility for 
such benefits.  The Appellant appealed the issues of pension 
and accrued benefits.  The case is ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The US Department of the Army certified that the 
appellant's deceased husband had service with the recognized 
guerillas, but he was enlisted under Public Law 190, 
38 U.S.C. § 107(a).  

3.  The appellant's October 2000 claim for accrued benefits 
was not filed within one year of the death of her husband in 
December 1982.  


CONCLUSIONS OF LAW

1.  The appellant's deceased husband did not meet the basic 
service eligibility requirements to entitle the appellant to 
VA nonservice-connected death pension.  38 U.S.C.A. §§ 101, 
5100, 5102, 5103, 5103A, 107, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.8, 3.203 (2003).

2.  The criteria for payment of accrued benefits have not 
been meet.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5121 (West 2002); 38 C.F.R. § 3.1000 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  The 
VCAA provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.

The record shows that the RO provided the appellant with a 
full explanation of the legal criteria governing the outcome 
of his claim, and of the evidentiary showing necessary to 
demonstrate basic eligibility for VA pension and accrued 
benefits in the December 2001 rating decision and the 
February 2003 statement of the case.  The RO informed the 
appellant of the VCAA duties to notify and assist in 
correspondence posted in December 2000.  The RO offered to 
assist the appellant in collection of any records which she 
would reasonably identify, and later made efforts to collect 
such records.  The RO has also obtained verification of the 
appellant's service from the US Service Department, using the 
appellant's correct name and personal information.  The 
appellant has identified no other pertinent evidence, nor is 
there any indication in the claims folder of additional 
relevant evidence.  At this point, the Board finds that there 
is no reasonable possibility that additional relevant 
evidence is available.  The Board finds that the appellant 
has been informed of the evidence which she must present and 
the evidence which VA would collect on her behalf, and that 
the duties to assist and notify under VCAA have been 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant claims that her former husband's military 
service meets the requirements for eligibility for VA 
benefits on the basis that he is a "veteran."  The term 
"veteran" for VA purposes means a person who served in the 
active US military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
Active military service includes active duty, meaning full-
time duty in the United States Armed Forces.  38 C.F.R. § 
3.6.  "Armed Forces" means the United States Army, Navy, 
Marine Corps, Air Force, or Coast Guard, and includes Reserve 
components.  38 C.F.R. § 3.1.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces, organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person, or the service of any 
other person in the Armed Forces, except for specified 
benefits including disability compensation benefits 
authorized by chapter 11, title 38, United States Code.  38 
U.S.C.A. § 107(a); 38 C.F.R. § 3.8(c) (d).  These specified 
benefits do not include nonservice-connected pension benefits 
authorized by Chapter 15, Title 38, United States Code.  

Service in the Philippines Scouts (except that described in 
the next paragraph), the Insular Force of the Navy, Samoan 
Native Guard, and Samoan Native Band of the Navy is included 
for pension, compensation, dependency and indemnity 
compensation and burial allowance.  38 C.F.R. § 3.8(a).  
Service of persons enlisted under Section 14, Public Law 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation, and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive, were made under the provisions of Public Law 190 
as it constituted the sole authority for such enlistments 
during that period.  38 C.F.R. § 3.8(b).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the US service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the Service 
Department such as hospitalization for ninety days for a line 
of duty disability.  38 C.F.R. § 3.203(b).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the US service 
department.  38 C.F.R. § 3.203(c).

The Court has held that "VA is prohibited from finding, on 
any basis other than a US service department document, which 
VA believes to be authentic and accurate, or Service 
Department verification, that a particular individual served 
in the US Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); Venturella v. Gober, 10 Vet. App. 340 
(1997).  In addition, "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

A claim for accrued benefits must be filed within one year 
after the date of death of the veteran upon whose service the 
claim is based.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c).  

Analysis:  The appellant's deceased husband was certified by 
the US Service Department to have had service with the 
recognized guerillas from November 1941 to January 1943 (and 
with the Regular Philippine Army from July 1945 to June 
1946), but he was enlisted pursuant to Public Law 190, 
38 U.S.C.A. § 107(a).  He died in December 1982, at age 64, 
from pulmonary tuberculosis, which was first shown by 
competent clinical evidence to have become manifest in 1971, 
some 25 years after he was separated from Philippine military 
service.  

All enlistments pursuant to Public Law 190, 38 U.S.C.A. 
§ 107(a), do not extend eligibility for VA nonservice-
connected disability or death benefits.  The veteran's 
military service during World War II does not therefore 
qualify the appellant for VA nonservice connected death 
pension.  Moreover, US Service Department findings are 
binding on the VA for purposes of establishing service in the 
US Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); Venturella v. Gober, 10 Vet. App. 340 (1997).  
However, as aptly pointed out by the RO, nothing in this 
decision is intended to in any way disparage the actual 
quality of the honorable wartime service rendered by the 
veteran in this case.    

The law and regulation governing claims for accrued benefits 
plainly requires such claims to be filed within one year of 
the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000(c).  The appellant's October 2000 claim for accrued 
benefits was not filed within one year of the death of her 
husband in December 1982.  


ORDER

Entitlement to non-service connected death pension is denied.  

Entitlement to accrued benefits is denied.  


____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



